DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites, “performing a thermal treatment process the substrate after removing oxide from the substrate,” which does not make sense grammatically. The examiner suggests “performing a thermal treatment process on the substrate after removing oxide from the substrate.”  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] needs to be updated.  16/100,399 is now U.S. Patent No. 11,164,737
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-9 are dependent claims which clearly recite the wrong claim number from which they depend. For example, claim 2 depends from claim 9 and claim 9 depends from claim 16, however no claim 16 exists. For the purposes of expediating examination, the claims 1-9, are interpreted as being numbered as claims 9-17, therefore making the claimed dependency consistent with the numbering.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0079803) in view of Muraki et al (US 2015/0072533).
Huang et al teaches a method processing a substrate, wherein a substrate may be subjected to a pre-treatment process comprising at least one of cleaning, etching, reducing, annealing and/or baking the substrate surface ([0039]). Huang et al also teaches a two part precleaning process comprising first step for removing a native oxide using NH3, HF, and a first part of may comprise using a remote plasma source to generate an etchant species ([0038]-[0045]). Huang et al also teaches a second part may then comprise an in-situ anneal ([0038]-[0045]). Huang et al also teaches a layer 220 may then be deposited on the substrate using epitaxial deposition, such as MOCVD, HVPE, PVD, CVD, ALD, and/or ALE ([0043]-[0050]).
In a method of oxide removal process, Muraki et al teaches etching a silicon oxide film including supplying a mixture gas of a HF, NH3, and Ar to a remote plasma generating device to convert HF, NH3 and Ar into plasmas (radicals) and supplying the plasmas to the surface of a wafer W to produce a reaction product, and then heating the reaction product to remove the reaction product ([0010]-[0013], [0024]-0037], [0046]-[0060]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Huang et al by removing oxides using NH3, HF and radicals, as taught by Muraki et al, because the selection of a known material based on its suitability for its intended purpose is prima facie obvious (MPEP 2144.07), and the NH3, HF and radicals is suitable for removal of an oxide film, and the gases and use of plasma are suggested by Huang et al.
Referring to claim 2, claim 2 is interpreted as depending from claim 1. The combination of Huang et al and Muraki et al teaches adjusting the temperature of a silicon oxide film depending on a type of a silicon oxide or a ratio of the HF gas in the mixture gas (Muraki [0052]), which clearly suggests temperature is result effective and obvious to adjust the temperature during oxide removal to obtain an optimal amount of reaction product. It is noted that even a nominal change in temperature, such as lowering the temperature by 0.1°C would read on cooling.
Referring to claim 3, claim 3 is interpreted as depending from claim 1. The combination of Huang et al and Muraki et al teaches a remote plasma step, and then an in-situ anneal to decompose a by-product using convection and radiation heating (Huang [0041]), which clearly suggests a thermal treatment process.
Referring to claim 5, claim 5 is interpreted as depending from claim 1.  The combination of Huang et al and Muraki et al teaches disposing the substrate in a processing chamber 41; forming a plasma from an inert gas (Ar); flowing the plasma into a mixing chamber with NH3 and HF to form a reaction mixture; flowing the reaction mixture into the processing chamber, and exposing the substrate to the reaction mixture (Muraki [0048]-[0067]).
Referring to claim 6, claim 6 is interpreted as depending from claim 5. The combination of Huang et al and Muraki et al teaches first step for etching with a remote plasma, and a second step of in-situ annealing to decompose a by-product (Huang [0039]-[0043]), and ammonium fluorisilicate is a by-product with a sublimation point of about 100° (Muraki [0049]-[0053]); therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Huang et al and Muraki et al by heating to 100°C or more to decompose/sublimate the by-product, as desired by Huang et al.

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0079803) in view of Muraki et al (US 2015/0072533), as applied to claim 1-3 and 5-6 above, and further in view of Kobayashi et al (US 2003/0196588).
Referring to claim 4, claim 4 is interpreted as depending from claim 3. The combination of Huang et al and Muraki et al teaches all of the claim 4, as discussed above, except the thermal treatment process is performed under an inert atmosphere at a temperature of 400 degrees Celsius or higher. The combination of Huang et al and Muraki et al also teach a pre-treatment process wherein the substrate may be exposed to a high temperature in a hydrogen containing atmosphere to remove native oxides (Huang [0039]-[0042]).
In a method of removing a native oxide from silicon, Kobayashi et al teaches a heat treatment step in an argon, hydrogen, or mixed gas of argon and hydrogen atmosphere and heating to a temperature of 1000°C or more to remove a native oxide film from the surface of a silicon boat for supporting silicon wafers (Abstract, [0016]-[0028]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Huang et al and Muraki et al by heat treating in an argon (inert) atmosphere at 1000°C or more, as taught by Kobayashi et al, to remove a native oxide, as desired by Huang et al.
	Referring to claim 7, claim 7 is interpreted as depending from claim 6, as discussed above, the combination of Huang et al, Muraki et al and Kobayashi et al teaches heat treatment at 1000°C or more to remove native oxide, and the pre-treatment process may comprise cleaning, etching, reducing , annealing and/or baking the substrate (Huang [0039]), which clearly suggests a pre-treatment process comprising a combination of processes, such as cleaning, etching and baking. 
	
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2015/0079803) in view of Muraki et al (US 2015/0072533) and Kobayashi et al (US 2003/0196588), as applied to claim 1-7, above, and further in view of Singh et al (US 2007/0232031).
Claim 8 is interpreted as depending from claim 7. The combination of Huang et al, Muraki et al and Kobayashi et al teaches all of the limitations of claim 8, as discussed above, except the combination of Huang et al, Muraki et al and Kobayashi et al does not explicitly teach the forming the film on the substrate is performed in the same chamber as the thermal treatment.
In a method of epitaxial growth, Singh et al teaches prior to epitaxial growth of a silicon-containing film on a substrate, it is necessary to remove native oxides on the substrate surface and subsequent to a bulk removal of native oxides, in-situ cleaning/passivation process carried out in the coating deposition chamber to remove residual oxide prior to epitaxial growth of the silicon-containing film and the substrate is exposed to a hydrogen ambient at a temperature of 500°C to 650ׄ°C for a time period ranging from about 1 minute to about 5 minutes ([0062]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Huang et al, Muraki et al and Kobayashi et al to form the film on the substrate in the same chamber as the thermal treatment, as taught by Singh et al, to remove native oxide and reduce contamination caused by transporting the substrate between different chambers.
Referring to claim 9, claim 9 is interpreted as depending from claim 8. The combination of Huang et al, Muraki et al, Kobayashi et al and Singh et al teaches the substrate is exposed to a hydrogen ambient to remove native oxide (Singh [0062]; Huang [0042]; Kobayashi abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714